STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 24, 2017
               Plaintiff-Appellee,

v                                                                   No. 328764
                                                                    Ingham Circuit Court
RICARD WALTER TAYLOR,                                               LC No. 14-000938-FC

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

       A jury found defendant, Ricard Walter Taylor, who suffers from schizophrenia, guilty but
mentally ill of two counts of first-degree murder, MCL 750.316, one count of carrying a
concealed weapon, MCL 750.227, two counts of carrying a weapon with unlawful intent, MCL
750.226, and two counts of possession of a firearm during the commission of a felony, MCL
750.227b. The trial court sentenced defendant to concurrent sentences of life in prison without
the possibility of parole for the murder convictions and 40 to 60 months in prison for the
carrying convictions and to a two-year consecutive sentence for the possession conviction. He
appeals as of right. We affirm.

        Defendant’s convictions arise out of the shooting deaths of Michael Addo and Jordan
Rogers. On May 12, 2014, defendant shot and killed Addo, a pharmacist at a Rite Aid in
Lansing, Michigan, and Rogers, his neighbor in East Lansing, Michigan. Defendant claimed that
he had delusions and hallucinations regarding Addo’s and Rogers’s identities and intentions at
the time of the shootings. Thus, the primary issue presented to the jury at trial was whether
defendant was legally insane when he committed the crimes at issue. As reflected by the
verdicts, the jury found that defendant was guilty but mentally ill, not legally insane. On appeal,
defendant challenges the jury’s conclusion in this regard.

       This Court reviews a defendant’s sufficiency challenge de novo. People v Meissner, 294
Mich. App. 438, 452; 812 NW2d 37 (2011). In reviewing such a challenge, this Court views the
record in a light most favorable to the prosecution to determine whether a rational factfinder
could have found each of the essential elements of the charged offenses beyond a reasonable
doubt. Id. In doing so, we are “required to draw all reasonable inferences and make credibility
choices in support of the jury verdict.” People v Nowack, 462 Mich. 392, 400; 614 NW2d 78
(2000). When a defendant’s sufficiency challenge is premised on the jury’s rejection of his or

                                                -1-
her insanity defense, our inquiry is whether sufficient evidence was presented so that a rational
factfinder could have found that the defendant was not legally insane at the time of the crimes at
issue. People v McRunels, 237 Mich. App. 168, 182; 603 NW2d 95 (1999).

        MCL 768.21a(1) provides, in pertinent part, that “[i]t is an affirmative defense to a
prosecution for a criminal offense that the defendant was legally insane when he or she
committed the acts constituting the offense.” The defendant bears the burden of proving his or
her insanity by a preponderance of the evidence. MCL 768.21a(3); People v Lacalamita, 286
Mich. App. 467, 470; 780 NW2d 311 (2009). Once a defendant produces evidence supporting his
or her insanity claim, “[t]he prosecution is not shouldered with the burden of proving the failure
of an affirmative defense.” People v Mette, 243 Mich. App. 318, 330; 621 NW2d 713 (2000).
Stated differently, when a defendant “produces evidence of the elements of a defense, then the
question whether the defendant has asserted a valid defense is for the jury to decide.” People v
Kolanek, 491 Mich. 382, 411-412; 817 NW2d 528 (2012). In doing so, a jury is not bound by an
expert’s opinion. People v Kanaan, 278 Mich. App. 594, 620; 751 NW2d 57 (2008).

       In this case, the parties each presented the testimony of witnesses who were qualified as
experts in forensic psychology: Dr. Ellen Garver for defendant, and Dr. Jeffrey Wendt for the
prosecution.

        Defendant’s expert witness, Dr. Garver, testified that she reviewed a variety of materials
prior to interviewing defendant, including the court order requesting the evaluation, the police
report, supplemental reports prepared by law enforcement, witness statements, a video of
defendant’s interrogation, “most but not all” of defendant’s mental health records, and the results
of psychological testing that was performed on defendant after his arrest. After reviewing these
materials, Dr. Garver conducted a multiple-day interview with defendant that lasted more than
11 hours. As a result of her review of the materials and interview with defendant, Dr. Garver
opined that defendant’s actions in this case were the result of delusions and hallucinations, and
that these delusions and hallucinations were exacerbated at the time of the shootings because
defendant discontinued taking his medications in the months leading up to the shootings.

          Dr. Garver explained that defendant believed that his family had infiltrated the Nation of
Islam as intelligence officials, was concerned that the Nation of Islam had discovered his
connection with those activities, and that this connection placed him in danger. According to Dr.
Garver, defendant cited examples such as President Barack Obama’s appearance in Michigan in
February 2014, as support for his beliefs, explaining that the President “was signaling Muslims
or . . . Nation of Islam people to step up the monitor of him . . . .” Dr. Garver also explained that
defendant reported seeing humans changing to werewolves, believing that werewolves could
become immortal, and being concerned that he had been bitten or scratched. In addition to
werewolves, defendant also described seeing people as “weird animalistic spiders,”
“terminators,” “[a]liens,” “weird plant people,” and “zombies.”

       With respect to Addo, Dr. Garver explained that defendant recalled observing “a scar on
the back of his neck,” a trait that defendant and Addo shared. Dr. Garver testified that defendant
believed that this shared trait meant that “Addo might be trying to steal his identity or that he
really wasn’t who he claimed to be.” With respect to Rogers, Dr. Garver explained that
defendant felt that Rogers was spying on him, thought Rogers had been trying to get things out

                                                -2-
of his apartment, believed that Rogers was a member of the Nation of Islam, thought that Rogers
had a relationship with someone who intended to kill him from Detroit, Michigan, and was
concerned that Rogers was neglecting, molesting, and abusing his own children. During both
shootings, according to Dr. Garver, defendant reported that Addo and Rogers both “morph[ed]”
into werewolves. She testified that defendant felt he had to kill each of them “to save his life and
the lives of other people” because werewolves “bec[o]me immortal and your bullets won’t have
any effect on them.” Accordingly, Dr. Garver opined that defendant was legally insane at the
time he committed the crimes at issue.

        The prosecution’s witness, Dr. Wendt, testified that he reviewed a variety of materials
prior to interviewing defendant as well, including the police report, supplemental reports
prepared by law enforcement, witness statements, defendant’s statement, defendant’s mental
health records, the results of psychological testing that was performed on defendant, and the
report prepared by Dr. Garver. Like Dr. Garver, Dr. Wendt also conducted a multiple-day
interview with defendant after reviewing these materials, with his interview lasting more than
eight hours. As a result of his review of the materials and interview with defendant, Dr. Wendt
opined that defendant’s actions in this case were reality-based and not the result of delusions and
hallucinations. Dr. Wendt primarily pointed to various inconsistencies in defendant’s
recollection of the events at issue in this case. Dr. Wendt described his interview with defendant
as “a very different presentation than when he had provided earlier accounts.” Dr. Wendt found
it notable that defendant did not mention werewolves, lycans, vampires, or the Nation of Islam
during his interviews with law enforcement or in a post-arrest phone call to his brother but was
able to bring it up immediately during their interview. Relatedly, Dr. Wendt also pointed to the
fact that defendant “returned to his apartment or house and put the gun back in the case” after
shooting the victims, which conflicted with his claimed belief “that there was an ongoing
vampire and werewolf war and the Nation of Islam is conspiring against you to the point where
you are in danger and you have to shoot people[.]”

        Similarly, Dr. Wendt questioned the credibility of defendant’s delusions and
hallucinations in light of his testimony that, despite seeing werewolves and lycans at the bar the
night before the shooting, he nevertheless remained at the bar dancing and flirting with a woman
because he “didn’t want to make a big hoopla.” Dr. Wendt stated, “In my opinion it doesn’t add
up. It’s inconsistent. It makes me believe that that was not his true mental state during that time
frame.” Dr. Wendt additionally found it important that defendant appreciated that legal
distinction between shooting Rogers in Rogers’ home and shooting Rogers in his home in self-
defense, explaining as follows:

       [A]n important part is that during the heat of the conflict where he’s arguing in
       and fighting that night he did not shoot [Rogers], but once he had a chance to go
       home for the night, he returned later and unprovoked, other than the provocation
       from the previous night, that’s when he said he shot the man because of the, being
       a lycan, and his paranoia.

Accordingly, because of the inconsistency in defendant’s recollection of events, Dr. Wendt
ultimately opined that defendant appreciated the difference between right and wrong and could
control his actions.


                                                -3-
       Applying the rules set forth above, we conclude that there was sufficient evidence to
support the jury’s rejection of the insanity defense. The parties presented conflicting testimony
as to whether defendant was legally insane at the time of the shootings, and the jury appears to
have accepted Dr. Wendt’s testimony. Stated differently, the jury found Dr. Wendt’s testimony
credible. We defer to the jury’s credibility determination in this regard. Kanaan, 278 Mich. App.
at 619. As stated above, the prosecution was not required to disprove defendant’s insanity
defense any further, Mette, 243 Mich. App. at 330, and the jury was free to find it valid or invalid,
Kolanek, 491 Mich. 382, 411-412. Defendant claims that Dr. Wendt’s opinion was not based “on
any objective or verifiable professional criteria,” but the record, as illustrated above, refutes this
conclusion. While Dr. Wendt’s testimony contradicted that of Dr. Garver, both experts’ opinions
were based on objective and verifiable professional criteria. Indeed, both experts relied on
similar materials, psychological tests, and experience, but they ultimately reached different
conclusions. The disparity in their ultimate conclusions, alone, is certainly not sufficient to
render Dr. Wendt’s expert opinion so implausible that a reasonable juror could not have believed
it. Thus, the evidence presented by the prosecution was sufficient to support the jury’s guilty-
but-mentally-ill verdicts in this case.

        Defendant also argues on appeal that a single instance of prosecutorial misconduct
requires reversal of his convictions. Specifically, defendant takes issue with the following
comment by the prosecutor during closing argument: “Defendant is charged with first degree
premeditated murder. You will be getting an instruction on a lesser offense of second degree
murder. It’s not applicable in this case. It’s not applicable.” The prosecutor continued, arguing
that the elements of first-degree murder were proved beyond a reasonable doubt during the trial
in this case. According to defendant, this argument deprived him of his constitutional right to a
fair trial because it interfered with the jury’s role of determining the applicable crime.
Reviewing the comments at issue in context, People v Thomas, 260 Mich. App. 450, 454; 678
NW2d 631 (2004), however, we cannot agree. The prosecutor was not arguing that the jury
should not consider second-degree murder; rather, the prosecutor was arguing that the evidence
established that defendant had committed first-degree, not second-degree, murder. This was
consistent with both parties’ theory of the case—whether defendant was legally insane at the
time of the shootings, not whether first-degree or second-degree murder was more applicable
under the facts and circumstances of the case. See People v Garcia, 448 Mich. 442, 472; 531
NW2d 683 (1995) (providing that second-degree murder is always a lesser-included offense of
first-degree murder). Furthermore, jurors are presumed to follow their instructions, People v
Graves, 458 Mich. 476, 486; 581 NW2d 229 (1998), and the trial court instructed the jury to
return a verdict based on the law as provided by the trial court, not the attorneys. Thus, any
prosecutorial misconduct was presumptively cured by this instruction, and defendant does
nothing to overcome that presumption.

       Affirmed.



                                                              /s/ Michael J. Kelly
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Colleen A. O'Brien


                                                 -4-